         Case 3:17-cv-00439-JWD-EWD                      Document 283           09/10/21 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

BLAIR IMANI, ET AL                                                        CIVIL ACTION

VERSUS                                                                    NO.: 3:17-CV-439-JWD-EWD

CITY OF BATON ROUGE, ET AL

MEMORANDUM IN OPPOSITION TO MOTION TO COMPEL COMPLIANCE WITH
          DEPOSITION SUBPOENAS AND FOR SANCTIONS 1



         MAY IT PLEASE THE COURT:

                                                   Factual Basis

         The factual basis proposed by plaintiffs’ counsel in their Memorandum in Support is

generally correct, but leaves out important details and context. To the extent that these omissions

are relevant to the Court’s consideration, defendants would add the following notations.

         As early as March 23, 2021, defense counsel sought to consolidate depositions in multiple

protest cases. 2 In early May, 2021, through late June, 2021, counsel for plaintiffs and defendants

engaged in lengthy email correspondence and various phone calls to work on scheduling numerous

depositions. By rough count, various attorneys exchanged over one hundred emails in scheduling,

rescheduling, modifying dates, sending notices, and the like. 3 Defense counsel did not keep track

of brief phone calls to avoid another lengthy and confusing email chain, but can fairly represent

that they were commonly made.

         On August 5, 2021, the City of Baton Rouge had five (5) qualified witnesses available to

provide testimony for plaintiffs’ 30(b)(6) deposition. Plaintiffs’ counsel deposed three of those


1
  ECF Doc. 282 and attachments.
2
  See Exhibit A, correspondence of Joseph Scott to all plaintiffs’ counsel in five (5) protest suits, March 23, 2021.
3
  May 5, 2021-June 23, 2021, 43 emails in thread; July 12-19, 14 emails in thread; July 6-21, 28 emails in thread;
July 20-27, 27 emails in thread.


Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                                               Pg. 1
         Case 3:17-cv-00439-JWD-EWD                     Document 283           09/10/21 Page 2 of 7




five between 9:00 a.m. and approximately 5:15 p.m. The two officers who were not deposed that

day were deposed on August 18 and August 24, 2021.

         On August 13, 2021, former officer McCloskey failed to appear due to storms. He is a

small craft captain running a fishing charter company, and working for himself. A small craft

captain, in open water, delayed by storms, does not appear to be a contumacious failure to appear. 4

         Plaintiffs’ counsel suggested Thursday, August 19, at 3:00 p.m., which defense counsel

conveyed to former officer McCloskey, and which was tentatively accepted. Undersigned counsel

believes this information was conveyed to plaintiffs’ counsel in an off-the-record scheduling

discussion, but cannot be certain, and that date and time was made moot when there was a bomb

threat at BRPD headquarters on the 19th, resulting in the cancellation of all further depositions on

that date.

         On August 13, 2021, defense counsel conveyed to plaintiffs’ counsel that the Parish

Attorney’s Office had been having difficulty getting in touch with former officer Nicholas

Collins.5 Upon reasonable investigation, it appears that former officer Collins is working out of

state, and the Parish Attorney’s Office does not have a physical address or functioning email

address for Mr. Collins. After a variety of efforts to contact Mr. Collins, he was reached on

Monday, August 16, 2021, and advised that he was unavailable. Plaintiffs’ counsel represents

surprise at the outcome, but defense counsel respectfully suggests that any surprise comes from

lack of communication amongst plaintiffs’ counsel, as warning was given well in advance. Defense

counsel would further suggest that Mr. Collins proposed morning dates between September 20-




4
 See plaintiffs’ exhibit K, correspondence of Joseph Scott, August 16, 2021.
5
 See plaintiffs’ exhibit proces verbal regarding Nick Collins at Pg. 6, Line 25-Pg. 7, Line 13, noting advance
warning of difficulty in communication, and exhibit K, correspondence of Joseph Scott, August 16, 2021.


Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                                              Pg. 2
        Case 3:17-cv-00439-JWD-EWD                    Document 283          09/10/21 Page 3 of 7




23, 2021, but as those were outside of the discovery window for Imani, they were not conveyed to

counsel, as they did not appear to be responsive to the request.

        On August 25, 2021, former officer McCloskey advised, shortly before the scheduled

deposition time, that he had not made it back to shore. Again, small craft captains in the Gulf of

Mexico are subject to the vagaries of weather and tides, which are beyond the City-Parish’s ability

to control.

        The City-Parish would further suggest that defendants have engaged in extraordinary

efforts to produce deponents over the course of the last four months, and have succeeded in doing

so on many occasions. Since April 5, 2021, the City-Parish has produced forty-six (46) current or

former BRPD Officers for approximately 93 hours of testimony. 6 Counsel for the City-Parish

have taken or attended the deposition of two non-party witnesses, two plaintiffs, four Louisiana

State Police Officers, and the Louisiana State Police 30(b)(6) deposition, for another approximate

22.25 hours of testimony. While undersigned counsel admits that this process was imperfect, there

has been, at all times, a good faith and earnest effort to streamline this process and maximize the

efficiency of this discovery period.

                                              Law & Argument

Subpoenas and Service, In General

        Federal Rule of Civil Procedure 45 permits counsel to issue a subpoena to a non-party to

attend a deposition. As noted by plaintiffs’ counsel, Nicholas Collins is not a party to Imani, 7 and

the purported subpoena was issued by counsel in the Imani suit. Accordingly, service by the Imani

plaintiffs on the office of the Parish Attorney is insufficient. 8 While the rule of personal service on



6
  See Exhibit B, Chart of Protest Depositions, at Pg. 4.
7
  ECF Doc. 282-1, at Pg. 3, last paragraph on the page.
8
  Plaintiffs’ exhibit G (ECF Doc. 282-9 at paragraph 21) and C (ECF Doc. 282-5).


Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                                Pg. 3
         Case 3:17-cv-00439-JWD-EWD                      Document 283            09/10/21 Page 4 of 7




a non-party appears to have eroded with technology, the party serving the subpoenas must use a

method reasonably calculated under the circumstances to provide his with notice and an

opportunity to object. 9

         As noted in the factual basis above, defense counsel believe that Mr. Collins is working

out of state, but do not have a mailing address or functional email address. In trying to keep the

litigation moving, defense counsel have attempted to make contact with Mr. Collins, but plaintiffs’

counsel is clearly incorrect in asserting proper service as to Mr. Collins. Furthermore, to the extent

that Mr. Collins is a defendant in other suits, he is not in Imani, and plaintiffs’ counsel lack standing

to assert any injury or inconvenience to any other plaintiff or plaintiffs’ counsel who are not joined

in the motion.



Former Officer McCloskey

         Upon the best information of the City-Parish, Mr. McCloskey has been scheduled for

deposition three times, and failed to appear twice, due to storms and/or other maritime problems.

One appearance was cancelled because of unrelated threats of terrorist activity, which is clearly

beyond his ability, or the City-Parish’s ability, to control. Mr. McCloskey’s profession is difficult,

at best, and long-recognized as hazardous. 10 As can be seen from plaintiffs’ exhibit () (ECF Doc.



9
  See, by way of example, Sec. & Exch. Comm'n v. Pence, 322 F.R.D. 450 (S.D.N.Y. 2017), listing considerations of
the litigants and authorizing alternative means of service, to include certified mail or email. But see Weiss v. Allstate
Ins. Co., 512 F. Supp. 2d 463, 466 (E.D. La. 2007), quashing subpoenas for testimony based on lack of personal
service per Rule 45(b)
10
   Psalm 107:23-30, KJV:
23 They that go down to the sea in ships, that do business in great waters;
24 These see the works of the Lord, and his wonders in the deep.
25 For he commandeth, and raiseth the stormy wind, which lifteth up the waves thereof.
26 They mount up to the heaven, they go down again to the depths: their soul is melted because of trouble.
27 They reel to and fro, and stagger like a drunken man, and are at their wit's end.
28 Then they cry unto the Lord in their trouble, and he bringeth them out of their distresses.
29 He maketh the storm a calm, so that the waves thereof are still.
30 Then are they glad because they be quiet; so he bringeth them unto their desired haven.


Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                                                Pg. 4
        Case 3:17-cv-00439-JWD-EWD                  Document 283      09/10/21 Page 5 of 7




282-11), on July 22, 2021, the initial setting of August 13, 2021 was made, after defense counsel’s

discussions with Mr. McCloskey.

        As to Mr. McCloskey, service is proper on the office of the Parish Attorney – he is a party

to Imani, and represented by this office. However, as set forth above, he is no longer employed by

the City, and works for himself in a demanding and unpredictable profession. The City/Parish

would suggest that his scheduling issues fall within the ambit of Rule 45(d)(1), requiring the

attorney responsible for issuing and serving a subpoena to take reasonable steps to avoid imposing

undue burden or expense on a person subject to the subpoena. While plaintiffs’ counsel have

generally been reasonable in scheduling and rescheduling depositions, and defense counsel have

engaged in extensive efforts to communicate with and schedule depositions for over forty

deponents in a period spanning roughly sixty days, subjecting Mr. McCloskey to contempt for his

inability to control tides and weather is uncalled for, and inappropriate under these circumstances.

        Given the recent hurricane related extension of all pending deadlines, 11 defense counsel

will attempt to reschedule Mr. McCloskey outside of the running of the discovery deadline, as

permitted by Local Civil Rule 26(d)(1).

                                                Conclusion

        The purported service on Nicholas Collins is ineffective, and defense counsel have limited

ability to communicate with Mr. Collins. His failure to appear cannot be considered as

contumacious, as regards Imani, as he is a non-party witness only, and upon information and belief,

is currently working out of state.




11
  GENERAL ORDER NO. 2021-7, dated September 2, 2021, issued by Chief Judge Shelly D. Dick, United States
District Court, Middle District of Louisiana.


Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                                 Pg. 5
        Case 3:17-cv-00439-JWD-EWD                  Document 283       09/10/21 Page 6 of 7




        As to Mr. McCloskey, defense counsel remains ready to try once again to schedule and

provide his testimony, which under the circumstances, would not appear to disrupt the existing

motions deadlines.

        .

                                                           By Attorneys:
                                                           Anderson O. Dotson
                                                           Parish Attorney

                                                           /s/ Joseph K. Scott, III
                                                           Joseph K. Scott, III (Bar Roll #28223)
                                                           Deelee S. Morris (Bar Roll #28775)
                                                           A. Gregory Rome (Bar Roll #21062)
                                                           222 St. Louis Street, 9th Floor
                                                           Baton Rouge, LA 70802
                                                           Telephone: (225) 389-3114
                                                           Facsimile: (225) 389-8736
                                                           Email: jkscott@brla.gov
                                                           Email: dsmorris@brla.gov
                                                           Email: grome@brla.gov




Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                                 Pg. 6
        Case 3:17-cv-00439-JWD-EWD                  Document 283         09/10/21 Page 7 of 7




                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA

BLAIR IMANI, ET AL                                                    CIVIL ACTION

VERSUS                                                                NO.: 3:17-CV-439-JWD-EWD

CITY OF BATON ROUGE, ET AL



                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Memorandum in Opposition to Motion to

Compel Compliance with Deposition Subpoenas and For Sanctions was this date electronically

filed with the Clerk of Court using the Court’s CM/ECF system. Notice of this filing will be sent

to all counsel of record by operation of the Court’s electronic filing system. Counsel will also

provide a copy to the attorney in Tennart, Smith, Batiste-Swilley, A.R., and Geller, via email.

        Baton Rouge, Louisiana this 10th day of September, 2021.



                                                           /s/ Joseph K. Scott, III
                                                           JOSEPH K. SCOTT, III




Imani, et al. v. City of Baton Rouge, et al. No. 17-CV00439-JWD-EWD                               Pg. 7
